DETAILED ACTION
This Final action is responsive to  communications: 05/31/2022.
Claims 8-9 are presently amended. Claims 1-7, 11-12, 15, and 18-24 were canceled previously. No claims are presently added. Claims 8-10, 13-14, 16-17, 25-31 are pending.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”.

Interview
See attached communication and Interview summary dated 06/30/2022.
	
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

If applicable, applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant issues, negative limitation issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARITOME-3150 (US 2015/0003150 A1).
Regarding independent claim 8, ARITOME-3150 teaches an apparatus (Fig. 1: 100 apparatus with Fig. 3-Fig. 8 arrangement. See EXAMINER’S MARKUP VERSION of Fig. 8) comprising: 
a substrate (para [0010]: substrate, see Fig. 7, Fig. 8 base); 
a first memory cell block (Fig. 7, Fig. 8: BLK11) including first memory cell strings (BLK11 strings that connected to SSL1, DSL1, see Fig. 3) located over the substrate (see Fig. 8), and first data lines coupled to the first memory cell strings (Fig. 8: bit lines in BLK11); 
a second memory cell block (Fig. 7, Fig. 8: BLK41) including second memory cell strings (BLK41 strings that connected to SSL1, DSL1, see Fig. 3) located over the first memory cell block (see Fig. 7, Fig. 8), and second data lines coupled to the second memory cell strings (bit lines in BLK41); 
first conductive paths (Fig. 8: DL1) located over the substrate and coupled between the first data lines (Fig. 8: bit lines in BLK11) and buffer circuitry of the apparatus (Fig. 8: 150); 
second conductive paths (Fig. 8: DL2) located over the substrate and coupled between the second data lines (Fig. 8: bit lines in BLK41) and the buffer circuitry (Fig. 8: 150), 
wherein no conductive path of the first and second conductive paths is shared by the first and second memory cell blocks (see Fig. 8: DL1, DL2 arrangement); 
a first source select line (e.g. SSL1 in BLK11, see Fig. 3, Fig. 8) coupled to each of the first memory cell strings (BLK11 strings that connected to SSL1, DSL1, see Fig. 3) to control respective first select transistors associated with the first memory cell strings (function of SSL transistors);
a second source select line (e.g. SSL1 in BLK41, see Fig. 3, Fig. 8)  coupled to each of the second memory cell strings (BLK41 strings that connected to SSL1, DSL1, see Fig. 3) to control respective second select transistors associated with the first memory cell strings (function of SSL transistors), 



    PNG
    media_image1.png
    840
    670
    media_image1.png
    Greyscale

wherein the first source select line is electrically separated (via select transistor gates) from the first conductive paths and second conductive paths (Fig. 3, Fig. 8), and 
the second source select line is electrically separated (via select transistor gates) from the first conductive paths and second conductive paths (Fig. 3, Fig. 8); 
a first additional conductive path (Fig. 8: SL11X) coupled to the first source select line (Fig. 8: SSL1 in BLK11) and a driver circuit (Fig. 8: 150); and 
a second additional conductive path (Fig. 8: SL41X) coupled to the second source select line (Fig. 8: SSL1 in BLK41) and the driver circuit (Fig. 8: 150), 
wherein the first additional conductive path (Fig. 8: SL11X) is separate from the second additional conductive path ((Fig. 8: SL41X)); 
a first source (Fig. 8: SL11), wherein the first memory cells strings include first pillars (see Fig. 3: vertical strings connected to SSL1, DSL1) and are coupled to the first source through respective first select transistors (see Fig. 3), and 
the first source (Fig. 8: SL11) is part of respective current paths through respective first pillars of the first memory cell strings between the first data lines and the first source (see e.g. Fig. 4: e.g. current path during read); and 
a second source (Fig. 8: SL41), wherein the second memory cells strings include second pillars (see Fig. 3: vertical strings connected to SSL1, DSL1) and are coupled to the second conductive source through respective second select transistors (see Fig. 3), 
the second source (Fig. 8: SL41) is part of respective current paths through respective second pillars between the second data lines and the second source (see e.g. Fig. 4: e.g. current path during read), and 
wherein the first and second memory cell blocks (Fig. 8) do not share the first source (Fig. 8: SL11) and the second source (Fig. 8: SL41).

Regarding independent claim 9, ARITOME-3150 teaches an apparatus (Fig. 1: 100 apparatus with Fig. 3-Fig. 8 arrangement. See EXAMINER’S MARKUP VERSION of Fig. 8) comprising: 
a substrate (para [0010]: substrate, see Fig. 7, Fig. 8 base); 
a first memory cell block (Fig. 7, Fig. 8: BLK11) including first memory cell strings  (BLK11 strings that are connected to SSL1, DSL1, see Fig. 3) located over the substrate (Fig. 8) , and first data lines coupled to the first memory cell strings (Fig. 8: bit lines in BLK11), 
the first memory cell strings including respective first pillars (see Fig. 8, Fig. 3: vertical strings connected to SSL1, DSL1); 
a second memory cell block (Fig. 7, Fig. 8: BLK41) including second memory cell strings (BLK41 strings that are connected to SSL1, DSL1, see Fig. 3) located over the first memory cell block (Fig. 8), and second data lines coupled to the second memory cell strings (Fig. 8: bit lines in BLK41), 
the second memory cell strings including respective second pillars (see Fig. 8, Fig. 3: vertical strings connected to SSL1, DSL1); 
first conductive paths (Fig. 8: DL1) located over the substrate and coupled between the first data lines (Fig. 8: bit lines in BLK11) and buffer circuitry of the apparatus (Fig. 8: 150); 
second conductive paths (Fig. 8: DL2) located over the substrate and coupled between the second data lines (Fig. 8: bit lines in BLK41) and the buffer circuitry (Fig. 8: 150), 
wherein no conductive path of the first and second conductive paths is shared by the first and second memory cell blocks (see Fig. 8: DL1, DL2 arrangement); 
a first source (Fig. 8: SL11) coupled to each of the first memory cell strings, wherein the first source is part of respective current paths through the respective first pillars between the first data lines and the first source (see e.g. Fig. 4: e.g. current path during read); 
a second source (Fig. 8: SL41) coupled to each of the second of memory cell strings, wherein the second source is part of respective current paths through the respective second pillars between the second data lines and the second source (see e.g. Fig. 4: e.g. current path during read); 
a first additional conductive path (Fig. 8: SL11X) directly coupled to the first source (Fig. 8: SL11) and a driver circuit (Fig. 8: 150); and 
a second additional conductive path (Fig. 8: SL41X) directly coupled to the second source (Fig. 8: SL41) and the driver circuit (Fig. 8: 150), 
wherein the first additional conductive path is separate from the second additional conductive path (see Fig. 8 arrangement), and 
wherein the first and second memory cell blocks do not share the first source and the second source (see Fig. 8 arrangement).

7.	Claim 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARITOME-3157 (US 2015/0003157 A1).
Regarding independent claim 10, ARITOME-3157 teaches an apparatus (para [0009]: “semiconductor memory device”. See e.g. Fig. 6-Fig. 8 for structure details) comprising: 
a substrate (para [0008]: “substrate” in context of Fig. 7 substrate bottom); 
a first memory cell block (Fig. 7: 110BL0)  including first memory cell strings located over the substrate (Fig. 7 strings with BLA0 in 110BL0), and first data lines (e.g. Fig. 7: BLA0. See also Fig. 8) coupled to the first memory cell strings (see Fig. 7), the first memory cell strings including respective first pillars (Fig. 6, Fig. 7, Fig. 4A in context of para [0047]: three-dimensional structure and vertical orientation of strings);
a second memory cell block (Fig. 7: 110BL3)  including second memory cell strings located over the first memory cell block (Fig. 7 strings with BLB0 in 110BL3), and second data lines (e.g. Fig. 7: BLB0. See also Fig. 8) coupled to the second memory cell strings (See Fig. 7),  the second memory cell strings including respective second pillars (Fig. 6, Fig. 7, Fig. 4A in context of para [0047]: three-dimensional structure and vertical orientation of strings);
first conductive paths (e.g. Fig. 8: VLA) located over the substrate and coupled between the first data lines (e.g. Fig. 8: BLA) and buffer circuitry (Fig. 8: 130) of the apparatus; 
second conductive paths (e.g. Fig. 8: VLB) located over the substrate and coupled between the second data lines (e.g. Fig. 8: BLA) and the buffer circuitry (Fig. 8: 130), 
wherein no conductive path of the first and second conductive paths is shared by the first and second memory cell blocks (e.g. Fig. 8: VLA, VLB are not shred by memory blocks); 
a first deck (Fig. 7: 110BL0, 110BL1 sharing SL on both sides) of memory cell strings located over the substrate (Fig. 7), the first deck of memory cell strings including a first plurality memory cell blocks (Fig. 7: lower two blocks), wherein the first memory cell block (Fig. 7: 110BL0) is included in the first plurality memory cell blocks (Fig. 7: lower two blocks); and 
a second deck (Fig. 7: 110BL3, 110BL2 sharing SL on both sides) of memory cell strings located over the first deck of memory cell strings (see Fig. 7), second deck of memory cell strings including a second plurality memory cell blocks (Fig. 7: upper two blocks), 
wherein the second memory cell block (Fig. 7L 110BL3) is included in the second plurality memory cell blocks (Fig. 7: upper two blocks), 
wherein no conductive path of the first and second conductive paths is shared by a memory cell block of another deck of memory cell strings of the apparatus (see Fig. 7 in relation to Fig. 8: conductive paths e.g. VLA, VLB are not shared amongst decks);
a first source coupled to each of the first memory cell strings, wherein the first source is part of respective current paths (part of respective current paths language is very broad and taken as potential directly coupled to the path) through the respective first pillars between the first data lines and the first source (during e.g. read operation current flows from source end to drain end in a string and current flows through channels of the select transistors. Select transistor gates and select lines are directly capacitively coupled to the channels of select transistors and thus they are part of the path. Current path does not exist without select transistor gate potential); and
a second source coupled to each of the second of memory cell strings, wherein the second source is part of respective current paths (part of respective current paths language is very broad and taken as potential directly coupled to the path) through the respective second pillars between the second data lines and the second source (see explanation above), and 
wherein the first and second memory cell blocks do not share the first source and the second source. (see Fig. 7: source select lines are not shared).

8.	Claims 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ARITOME (US 2015/0003157 A1),  in view of RHIE (US 2014/0104948 A1). Further supported by Lu (US 2016/0104717 A1) for limitation analysis.
Regarding independent claim 13, ARITOME teaches an apparatus (para [0009]: “semiconductor memory device”. See e.g. Fig. 6-Fig. 8 for structure) comprising: 
decks of memory cell strings including a first deck of first memory cell strings (Fig. 6, 7: 110BL0, 110BL1) located over a substrate (para [0008]: substrate in context of Fig. 6 substrate located at bottom. The deck architecture is further supported by Lu Fig. 2A-Fig. 2F structures), and 
second deck of second memory cell strings (Fig. 6, 7: 110BL3, 110BL2) located over the first deck of first memory cell strings (see Fig. 6 in context of para [0067]); 
word lines coupled to the decks of memory cell strings (see Fig. 7: WLA and WLD word line groups); and 
data lines (Fig. 6: BLA, BLB extensions into read write circuitry) coupled to the decks of memory cell strings (see Fig. 6-Fig. 8), 
wherein no deck of memory cell strings of the decks of memory cell strings shares an word line of the word lines with another deck of memory cell strings of the decks of memory cell strings (Fig. 6: see WLA0-n and WLD0-n word lines are separate and reside on different planes or different block layers), and 
no deck of memory cell strings of the decks of memory cell strings shares a data line of the data lines with another deck of memory cell strings of the decks of memory cell strings (Fig. 6: BLBA0-k is used by first deck and BLB0-k is used by second deck and are distinct, not shared).
ARITOME is silent with respect to remaining provisions of this claim, i.e. does not teach independently controllable word line sets per block layer.
RHIE teaches - 
first transistors (Fig. 7: lower selection transistors in 224 coupled to 204 ), each of the first transistors coupled to a respective word line of first word lines among the word lines (Fig. 7: WL’s of 204);
second transistors (Fig. 7: upper selection transistors in 224 coupled to 206), each of the second transistors coupled to a respective word line of second word lines among the word lines (Fig. 8: WL’s of 206), 
wherein the first transistors include a first common gate (Fig. 7: BLS1), and the second transistors include a second common gate (Fig. 7: BLS2) different from the first common gate; and
a decoder (Fig. 7: 100, 102) to concurrently turn on the first and second transistors during a memory operation of the apparatus (a memory operation  taken as operation associated with “super block” level. See “super block” selection or associated “super block” level operation requires BLS1, BLS2, SBSL0 to be on concurrently).
ARITOME and RHIE are in analogous field of art of NAND flash memory operation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of RHIE into the teachings of ARITOME such that independent selectable block layers can be employed in the apparatus in order to allow smaller “pitch” spacing for components and thus increase component integration density, save area (RHIE para [0005]).
Regarding independent claim 14, ARITOME and RHIE teach an apparatus comprising:  (See Claim 13 rejection analysis)
decks of memory cell strings including 
a first deck of first memory cell strings (ARITOME Fig. 7: 110BL0-110BL1 is a deck) located over a substrate, and  
second deck of second memory cell strings (ARITOME Fig. 7: 110BL2-110BL3 is a deck)  located over the first deck of first memory cell strings;  
word lines coupled to the decks of memory cell strings (ARITOME see Fig. 7:WLA’s, WLB’s, WLC’s ,WLD’s); 
data lines coupled to the decks of memory cell strings (ARITOME Fig. 7: BLA’s and BLB’s), 
wherein no deck of memory cell strings of the decks of memory cell strings shares a word line of the word lines with another deck of memory cell strings of the decks of memory cell strings, and (ARITOME see Fig. 7:WLA’s, WLB’s is in first deck and  WLC’s ,WLD’s is in second deck)
no deck of memory cell strings of the decks of memory cell strings shares a data line of the data lines with another deck of memory cell strings of the decks of memory cell strings;  (ARITOME Fig. 7: BLA’s is in first deck and BLB’s is in second deck)
wherein a portion of first memory cell strings (ARITOME Fig. 7: strings in 110BL0) is included in a first memory cell block (Fig. 7: 110BL0), 
a portion of second memory cell strings (ARITOME Fig. 7: strings in 110BL3) is included in a second memory cell block (Fig. 7: 110BL3); 
a first source (ARITOME e.g. Fig. 7: SGS0_0 to SGS0_j) coupled to the portion of first memory cell strings, wherein the first source (for example Fig. 7: SGS0_j ) is part of respective current paths through respective first pillars (Fig. 7: one string) between a first portion of the data lines (for example Fig. 7: BLAk) and the first source (for example Fig. 7: SGS0_j ); and
a second source (ARITOME e.g. Fig. 7: SGS3_0 to SGS3_j)  coupled to the portion of the second of memory cell strings, wherein the second source (for example Fig. 7: SGS3_j ) is part of respective current paths through respective second pillars (Fig. 7: one string) between a second portion of the data lines (for example Fig. 7: BLBk) and the second source (for example Fig. 7: SGS3_j ), 
wherein the first and second memory cell blocks do not share the first source and the second source (ARITOME Fig. 6: SGS13_0, SGS13_j vs. SGS02_0, SGS02_j are distinct. See additionally, also para [0074]: e.g. “…separated from each other…”);
RHIE teaches - 
first transistors (Fig. 3: 72), each of the first transistors coupled to a respective word line of first word lines among the word lines (Fig. 3: block 52 wordlines); 
second transistors Fig. 3: 74), each of the second transistors coupled to a respective word line of second word lines among the word lines (Fig. 3: block 54 wordlines), 
wherein the first transistors include a first common gate (Fig. 3: BLS1), and 
the second transistors include a second common gate (Fig. 3: BLS2) different from the first common gate; and  (RHIE Fig. 3)
a decoder (Fig. 3: 58, 62, 64) to turn on the first transistors (Fig. 3: 72 using BSL1) during a memory operation of the apparatus (a memory operation  taken as operation associated with “block” level), and turn off the second transistors (Fig. 3: 74 using BSL2) while the first transistors are turned on during the memory operation (see the architecture of selective block selection scheme for operation. Alternately, See Fig. 7 “block” selection or associated “block” level operation requires only one of BLS1 or BLS2 to be on).

ARITOME and RHIE are in analogous field of art of NAND flash memory operation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of RHIE into the teachings of ARITOME such that independent selectable block layers can be employed in the apparatus in order to allow smaller “pitch” spacing for components and thus increase component integration density, save area (RHIE para [0005]).
Regarding independent claim 16, ARITOME and RHIE teach an apparatus comprising:  (See Claim 13 rejection analysis)
decks of memory cell strings including a first deck of first memory cell strings located over a substrate, and second deck of second memory cell strings located over the first deck of first memory cell strings; (See Claim 13 rejection analysis using ARITOME Fig. 6, Fig. 7)
word lines coupled to the decks of memory cell strings; data lines coupled to the decks of memory cell strings, wherein no deck of memory cell strings of the decks of memory cell strings shares a word line of the word lines with another deck of memory cell strings of the decks of memory cell strings, and no deck of memory cell strings of the decks of memory cell strings shares a data line of the data lines with another deck of memory cell strings of the decks of memory cell strings; (See Claim 13 rejection analysis using RHIE Fig. 7)
first conductive paths located over a substrate and coupled to first data lines among the data lines; ; (See Claim 13 rejection analysis using ARITOME Fig. 6, Fig. 7)
second conductive paths located over the substrate and coupled to second data lines among the data lines, ; (See Claim 13 rejection analysis using ARITOME Fig. 6, Fig. 7)
wherein the first conductive paths are separate from the second conductive paths; and ; (See Claim 13 rejection analysis using ARITOME Fig. 6, Fig. 7)
a decoder (ARITOME address decoding circuitry combined with RHIE’s block decoding circuitry of Fig. 7) to concurrently couple the first conductive paths and the second conductive paths to circuitry in the substrate during a memory operation of the apparatus (ARITOME’s concurrent read or program operations of “ODD-NUMBERED BLOCK LAYERS” shown in Fig. 13: S1301, Fig. 18: S1801 para [0102], para [0132] requires Fig. 7: BLA0-BLAk, Fig. 7: BLB0-BLBk to be connected to peripheral/ biasing circuitry in substrate e.g. Fig. 1: 130, Fig. 120).
Regarding independent claim 17, ARITOME and RHIE teach an apparatus comprising: decks of memory cell strings including a first deck of first memory cell strings located over a substrate, and second deck of second memory cell strings located over the first deck of first memory cell strings; (See Claims 10, 13-14 rejection analysis using ARITOME)
word lines coupled to the decks of memory cell strings; data lines coupled to the decks of memory cell strings, wherein no deck of memory cell strings of the decks of memory cell strings shares a word line of the word lines with another deck of memory cell strings of the decks of memory cell strings, and no deck of memory cell strings of the decks of memory cell strings shares a data line of the data lines with another deck of memory cell strings of the decks of memory cell strings; (See Claims 10, 13-14 rejection analysis using ARITOME)
first conductive paths located over a substrate and coupled to first data lines among the data lines; second conductive paths located over the substrate and coupled to second data lines among the data lines, wherein the first conductive paths are separate from the second conductive paths; and (See Claims 10, 13-14 rejection analysis using ARITOME)
a decoder (RHIE Fig. 3) to couple the first conductive paths to circuitry in the substrate during a memory operation of the apparatus, and not to couple the second conductive paths to the circuitry in the substrate during the memory operation (RHIE’s Fig. 3 architecture and use of BLS1, BLS2),
wherein a portion of first memory cell strings is included in a first memory cell block, a portion of second memory cell strings is included in a second memory cell block; (See Claims 10, 13-14 rejection analysis using ARITOME)
a first source coupled to the portion of first memory cell strings, wherein the first source is part of respective current paths through respective first pillars between a first portion of the data lines and the first source; and (See Claims 10, 13-14 rejection analysis using ARITOME)
a second source coupled to the second portion of memory cell strings, wherein the second source is part of respective current paths through respective second pillars between a second portion of the data lines and the second source,  (See Claims 10, 13-14 rejection analysis using ARITOME)
wherein the first and second memory cell blocks do not share the first source and the second source. (See Claims 10, 13-14 rejection analysis using ARITOME)

9.	Claims 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over RHIE (US 2014/0104948 A1),  in view of ARITOME (US 2015/0003157 A1). Further supported by Lu (US 2016/0104717 A1) for limitation analysis.
Regarding independent claim 25, RHIE teaches an apparatus (Fig. 4 “NAND flash memory”. See also Fig. 1-Fig. 4, Fig. 7) comprising: 
a first deck (Fig. 4 in context of para [0036]) including a first memory cell block (Fig. 7: 204 “memory block”, see also Fig. 4 block), the first deck located in a first portion of a memory device (para [0029]); 
a second deck (Fig. 4 in context of para [0036]) including a second memory cell block (Fig. 7: 206 “memory block”, see also Fig. 4 block), 
an address register (Fig. 1: 10 “address register”) to receive address information in an operation of the memory device  (para [0026]); and 
a row decoder (Fig. 1: 20, 22 “row decoder circuits”) shared by the first and second decks (para [0029]: blocks share 20, 22   “…The row decoder circuits include a block address decoder…”), 
the row decoder (Fig. 1: 20, 22) configured to either select one of the first and second memory blocks for the operation based on the address information responsive to the memory device operating in a first mode of operation (take as block selection mode. para [0057] in context of Fig. 7: BLS1 selects 204 and  BLS2 selects 206. See para [0030]: “…only one block address signal … is driven to the active voltage level in response to any  block address during read and program operations…”. See also para [0063])  or 
concurrently select the first and second memory blocks for the operation based on the address information responsive to the memory device operating in a second mode of operation (taken as super block selection mode. para [0057] in context of Fig. 7: SBSL0 selects both 204 and 206 which is a super block selection scheme).
RHIE is silent with respect to second deck located in a second portion of the memory device over the first portion.
ARITOME teaches – 
a first deck (Fig. 7: lower arrangement of block groups) including a first memory cell block (e.g. Fig. 7: 110BL0), the first deck located in a first portion of a memory device (Fig. 7: lower portion closer to substrate); 
a second deck (Fig. 7: upper arrangement of block groups) including a second memory cell block (e.g. Fig. 7: 110BL3), the second deck located in a second portion of the memory device over the first portion (see ARITOME Fig. 6 or Fig. 7: 110BL0, 110BL3 arrangement. The limitation is further supported by Lu teaching 
a first deck (Fig. 2A in context of para [0051]: “bottom deck”. See also Fig. 2B) including a first memory cell block (Fig. 2B: 250-258), the first deck located in a first portion of a memory device (para [0051] in context of Fig. 2A-Fig. 2F); a second deck (Fig. 2A in context of para [0051]: “top deck”. See also Fig. 2B) including a second memory cell block (Fig. 2B: 259-265), the second deck located in a second portion of the memory device over the first portion (para [0051] in context of Fig. 2A-Fig. 2F)). 
RHIE and ARITOME are in analogous field of art of NAND flash memory.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ARITOME into the teachings of RHIE such that two vertically stacked decks with memory blocks can be employed in the apparatus in order to save lateral chip space and thus increase storage density (See ARITOME para [0007]).
Regarding claim 26, RHIE and ARITOME teach the apparatus of claim 25. RHIE teaches further comprising: 
a first driver (Fig. 7: 214 and  selection transistors with BLS1) coupled to the row decoder (Fig. 1: 20, 22) and including first transistors (Fig. 7: selection transistors coupled to BLS1), the first transistors having a first common gate (Fig. 7: BLS1), and each of the first transistors coupled to a respective word line of first word lines associated with the first memory block (Fig. 7: WL’s of 204); and 
a second driver (Fig. 7: 214 and  selection transistors with BLS2) coupled to the row decoder (Fig. 1: 20, 22) and including second transistors (Fig. 7: selection transistors coupled to BLS2), the second transistors having a second common gate different from the first common gate (Fig. 7: BLS2), and each of the second transistors coupled to a respective word line of second word lines associated with the second memory block (Fig. 7: WL’s of 206).
Regarding claim 27, RHIE and ARITOME teach the apparatus of claim 26. RHIE teaches wherein the row decoder is configured to concurrently turn on the first and second transistors during the operation (Fig. 7: the use/ on of SBSL0 requires BSL1, BSL2 to be turned on concurrently. See Fig. 7 switch configuration associated with SBSL0, BSL1, BSL2).
Regarding claim 28, RHIE and ARITOME teach the apparatus of claim 26, wherein the row decoder is configured to turn on the first transistors during the operation, and turn off the second transistors while the first transistors are turned on during the memory operation (Fig. 7: selective use of BSL1, BSL2 requires this function to be implemented. See Fig. 7 switch configuration associated with SBSL0, BSL1, BSL2 ).
Regarding independent claim 29, RHIE and ARITOME teach an apparatus comprising: 
decks of memory cell strings in a memory device, the decks including a first deck located over a second deck; 
an address register to receive address information in an operation of the memory device; and 
a row decoder shared by the first and second decks, 
wherein the memory device is configured to cause the row decoder to either select one of the first and second decks for the operation based on the address information responsive to the memory device operating in a first mode of operation or concurrently select more than one of the decks for the operation based on the address information responsive to the memory device operating in a second mode of operation.
 (See claims 8-14 and claim 25 rejection analysis)
Regarding claim 30, RHIE and ARITOME teach the apparatus of claim 29. ARITOME teaches further comprising: 
first conductive paths (Fig. 8: VLA) coupled between a first buffer circuit (Fig. 8: 131A, 132A) of the memory device and first data lines (Fig. 8: BLA) associated with the first deck; and 
second conductive paths  (Fig. 8: VLB) coupled between a second buffer (Fig. 8: 131B, 132B) of the memory device and second data lines associated with the second deck (Fig. 8: BLB), 
wherein no conductive path of the first and second conductive paths is shared by the first and second decks (see Fig. 8: VLA, VLB are not shared in the lower and upper deck region).
Regarding claim 31, RHIE and ARITOME teach the apparatus of claim 30. RHIE teaches further comprising a level decoder (Fig. 7: “Block decoder” 214 and Fig. 1: 6, 8, 4, 20, 22 combined taken as level decoder. They perform selection function of one or, both blocks using control signals), 
wherein the memory device is configured provide control information (e.g. control information associated with Fig. 7: SBSL0, BLS0, BLS1) to cause the level decoder to either activate one of the (Fig. 1: 22 “…buffer 22 can include block decoding logic…” see para [0025], para [0026]) in the operation based on the control information or activate the first and second buffer circuits based on the control information (see Fig. 7).
RHIE does not teach first and second portions of circuits dedicated for selection and decoding.
ARITOME teaches first and second buffer circuits (Fig. 8: 131A, 132A, 131B, 132B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ARITOME into the teachings of RHIE such that first and second portion of buffer circuits can be employed to increase speed of operation.


Response to Arguments
Applicant’s arguments 05/31/2022 regarding claims 8-10, 13-14, 16--17, and 25-31 have been considered but they are persuasive. Previous rejections are maintained See new illustrated rejection analysis. It is noted that prior arts being used is not being fully considered by the applicant. Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. Per MPEP 2141.02 VI prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. 

1. MOOT with respect to arguments against claims 8-9 rejection since new grounds of rejection added using newly added reference ARITOME-3150 (US 2015/0003150 A1).

2. Applicant argues that claim 10 anticipation rejection over ARITOME (US 2015/0003157 A1) is not proper because ARITOME does not teach that “…source is part of respective current paths through the respective… pillars between…data lines and the…source (page 10 -14 of Remarks, filed 05/31/22).
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons. Broadly claimed limitations/ language are fully taught by ARITOME. During e.g. read operation current flows from source end to drain end in a string and current flows through CHANNEL of the select transistor. Select transistor gate and select line are directly capacitively coupled to the channel of select transistor and thus they are part of the path. Current path does not exist without select transistor gate potential being applied. Per MPEP 2111, 2111.01, and 2173.04 rejection guidelines based on claim language. Thus the claim language is met.

    PNG
    media_image2.png
    362
    497
    media_image2.png
    Greyscale

See example transistor (e.g. select transistor) x-section above. Channel accumulation current flows when G and it’s applied potential is used (i.e. they are coupled to channel) and they are integral part of overall current flow.

3. Applicant argues that the obviousness rejection of claims 13 (and dependent claims)  under 35 U.S.C. § 103 over Aritome (US 2015/0003157), in view of Rhie (U.S. 2014/0104948) and Lu (U.S. 2016/0104717)  is not proper because Rhie does not teach row decoder configured to concurrently select the first and second memory blocks for the operation based on the address information. (see pages 15-16 of Remarks filed 05/31/22) .
Applicant’s arguments are not persuasive since applicant has not provided sufficient reasons and has not analyzed different functionality of apparatus applicable.  para [0045] and  Fig. 7 . See new added illustration in rejection.
Fig. 7 architecture teaches both super block selection and block selection. Fig. 3 architecture teaches only block selection. Fig. 8 architecture teaches only super block selection. Combination scheme of super block and/ or block selection and associated switching teaches the limitations. Therefore, the claimed feature is explicitly and implicitly disclosed by circuitry architectures shown. See Per MPEP 2112 and 2112 V guidelines.
Called Applicant Rep Viet Tong on 6/30/2022 and examiner’s position regarding claim 13 rejection was explained in details and “super block” level selection and associated operation reads on the claim.

4. Applicant has not argued substantively against claim 14 and claim 17 specific limitations (see page 16-19 of Remarks 05/31/22). See above response under claim 10.

5. Applicant argues that the obviousness rejection of Claim 25 under 35 U.S.C. § 103 over Rhie (U.S. 2014/0104948) in view of Aritome (U.S. 2015/0003157) , Lu (U.S. 2016/0104717) is not proper because Rhie, Aritome, or Lu does not teach “…a row decoder shared by the first and second decks, the row decoder configured to either select one of the first and second memory blocks for the operation based on the address information responsive to the memory device operating in a first mode of operation or concurrently select the first and second memory blocks for the operation based on the address information responsive to the memory device operating in a second mode of operation…”
Applicant’s argument is not persuasive because applicant has not provided sufficient reasons and has not considered the prior art in it’s entirety. Broadly claimed limitations are fully taught by prior art of record. See new formulated rejection. Called Applicant Rep Viet Tong on 6/30/2022 and examiner’s position regarding claim 13 rejection was explained in details and “super block” level selection and associated operation reads on the claim. Claim 25 limitations in question are analogous to claim 13 limitations discussed in the interview.

6. Applicant has not argued substantively against claims 17, 26-28. See response under the remaining claims.

7. Applicant has not argued substantively against claims 29-31 (see page 20-21 of Remarks) . See response under claim 13.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Examiner plans to use the following prior arts in the future office actions. It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution. If needed please file any applicable exceptions statements to nullify the prior arts. Otherwise, any of the following prior arts will be used in future prosecution: 
Prior arts mentioned in Advisory action date October, November 2020.
US 20140104918 A1 Castro, Hernan A, et al.
US 20180197949 A1 Ramaswamy, Durai Vishak
US 20190362792 A1 Oh, Sung et al.
Following 102 (a) (2) prior arts:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


In general, applicant’s amendment history show minimal effort/ amendment to go around exiting prior arts being used. Applicant is requested to include functionally significant/ distinguishing limitations in association with the structures to further prosecution.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825